Citation Nr: 1754995	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  09-17 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

Entitlement to an initial evaluation in excess of 20 percent for spondylolisthesis prior to October 8, 2015, and an evaluation in excess of 60 percent for intervertebral disc syndrome with degenerative arthritis of the spine and spondylolisthesis and bilateral radiculopathy (previously rated as spondylolisthesis) since October 8, 2015. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from November 1983 to February 1986.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In June 2010, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the Veteran's claims file. 

In September 2012, the Board remanded the claim for additional development. 

In September 2015, the Board issued a decision denying an initial evaluation in excess of 20 percent for spondylolisthesis.  The Board also granted a claim of entitlement to service connection for a nerve disorder of the right lower extremity and assigned a separate 10 percent disability rating for loss of feeling between the 2nd and 3rd toes of the left foot.  Finally, the Board remanded (1) a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, anxiety and depression; (2) a claim of service connection for a gastrointestinal disorder, to include gastroesophageal reflux disorder; and (3) a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU).

The Veteran appealed the Board's September 2015 denial to the Court of Appeals for Veterans Claims (Court or CAVC), which issued an order in July 2016 granting a Joint Motion for Partial Remand (JMPR) filed by the Veteran and VA's Office of the General Counsel ("the parties").  The Court's order remanded the matter for action consistent with the terms of the JMPR.  In the JMPR, the parties agreed that the Veteran did not wish to disturb the Board's decision as it pertained to granting entitlement to service connection for a nerve disorder of the right lower extremity and assigning a separate 10 percent disability rating for loss of feeling between the 2nd and 3rd toes of the left foot.  Finally, the JMPR noted that the issues remanded by the Board were outside the Court's jurisdiction. 

Upon return from the Court, the Board remanded this matter in February 2017.  

At present, the issues remanded by the Board in September 2015 remain pending at the RO level.  As it concerns these issues, the RO most recently arranged for VA examinations, which were conducted in November 2017.  No further action has been taken, but this shows that the RO continues to proceed with the development ordered by the Board in September 2015.  As such, those issues are outside the scope of the instant remand order.  See 38 C.F.R. § 19.38 (2017).  Those issues are referred to the RO for continued action pursuant to the Board's September 2015 remand. 

Similarly, upon return from the September 2015 Board remand, the RO issued a rating decision in December 2015 effectuating the Board's decision by assigning separate 10 percent ratings for a nerve disorder of the right lower extremity and slight loss of feeling between the 2nd and 3rd toes of the left foot.  The 10 percent ratings were made effective on April 17, 2006.  The Veteran did not file a notice of disagreement (NOD) disagreeing with any appealable determination made in the December 2015 rating decision, including the schedular rating or effective date assigned by the RO for a nerve disorder of the right lower extremity.  Thus, those matters are not currently before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Upon return from the Board's most recent remand, the RO issued a rating decision in February 2016 increasing the evaluation of the service-connected low back disorder from 20 percent to 60 percent, effective on October 8, 2015.  That rating decision recharacterized the service-connected disability to intervertebral disc syndrome with degenerative arthritis of the spine and spondylolisthesis and bilateral radiculopathy.  The current staged ratings do not represent the maximum disability ratings assignable for this disability, and the Veteran has not indicated that the current staged ratings are the maximum he is seeking.  Because higher ratings are available, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claim for a higher rating, as reflected on the title page, remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514   (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action is required.


REMAND

The Board has conducted a further review of this matter, but finds that additional development is warranted before a final decision may be reached.  

Previously, the Board remanded this matter in February 2017 with instructions to obtain a new VA examination.  The Board explained that this VA examination was necessary to comply with the terms of the JMR.  Specifically, the parties to the JMR had agreed that the Board did not provide adequate reasons and bases concerning whether VA examinations conducted on October 29, 2007, and March 11, 2013, were adequate.  The parties explained that neither of these VA examinations provided an opinion as to whether the Veteran had additional limitation of motion during his reported flare-ups.  Upon return from the Court, the Board found that a new VA examination was needed because this information was not contained elsewhere in the record. 

Upon remand, a VA examination was conducted in February 2017.  This VA examination was not conducted during a flare-up, and the VA examiner found that he could not give an opinion regarding flare-ups without speculation because he was "not seeing the Veteran under these circumstances."  The Board finds that this VA examination was legally adequate at the time it was conducted.  Therefore, there was substantial compliance with the Board's prior remand to this extent.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

However, since that time, the Court issued a precedential decision in Sharp v. Shulkin, which found this type of reasoning deficient.  29 Vet. App. 26, 35-36 (2017).  The Court held that, where an examination was not conducted during a flare-up, an examiner must attempt to estimate the loss of function during flare-ups based on the Veteran's descriptions of his additional loss of function during flare-ups, gleaned from his medical records, or discerned other sources available to the examiner.  See Sharp v. Shulkin, 29 Vet. App. 26, 35-36 (2017).  

Because the February 2017 VA examiner did not attempt to do so, its findings are currently incomplete.  As such information remains necessary to adequately understand his additional or increased symptoms and limitations experienced during flares, this matter must be remanded once more.  

Accordingly, the case is REMANDED for the following action:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected low back disability. 

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to address each of the following: 

(a)  Provide an assessment of the current nature of the Veteran's low back condition, as follows: 

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 

Accordingly, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the condition.  Please also describe all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups. 

If the examination is not conducted during a flare-up or after repetition over time, the examiner should estimate the functional loss due to flares based on all the evidence of record.  To obtain this information, the examiner should ask the Veteran to describe the additional functional loss he suffers during flares and after repetition over time.  The examiner may also obtain this information from his medical records or any other sources available to the examiner.  

(b)  The examiner is also asked to comment on the current effect of the Veteran's low back disability on his ability to function in an occupational environment, and describe the functional impairment.  The examiner should, for instance, describe the limitations and restrictions imposed by his service-connected impairments on such work activities as interacting with customers/coworkers and using technology, plus other such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling for up to eight hours per day. 

For all findings, the examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.  Likewise, the examiner is asked to articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings. 

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claim and furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




